Title: From James Madison to James Madison, Sr., 8 December 1779
From: Madison, James
To: Madison, James, Sr.



Hond Sir
Williamsburg Decr. 8th. 1779

Having an opportunity by Mr. Collins I add a few lines to those I sent by Col. Burnley on the Subject of your’s by him. The Assembly have not yet concluded their plan for complying with the requisitions from Congress. It may be relied on that that can not be done without very heavy taxes on every species of property. Indeed it is thought questionable whether it will not be found absolutely impossible. No exertions however ought to be omitted to testify our zeal to support Congress in the prosecution of the War. It is also proposed to procure a large sum on loan by stipulating to pay the Interest in Tobo. A tax on This Article necessary for that purpose is to be collected. Being very imperfectly acquainted with the proceedings of the Assembly on this matter I must refer you for the particulars to the return of Majr. Moore, or some future opportunity. The law for escheats & forfeitures will be repealed as it respects Orphans &. The effects of the measures taken by the Assembly on the credit of our money & the prices of things cannot be predicted. If our expectations had not been so invariably disappointed they ought to be supposed very considerable. But from the rapid progress of depreciation at present and the universal struggle among seller[s] to bring up prices, I can not flatter myself with the hope of any great reformation. Corn is already at £20 & rising.
Tobo. is also rising. Pork will probably command any price. Imported goods exceed every thing else many hundreds PerCt.
I am much at a loss how to dispose of Willey. I can not think it would be expedient in the present state of things to send him out of the State. From a New Arrangement of the College here nothing is in future to be taught but the higher & rarer branches of Science. The preliminary studies must therefore be pursued in private Schools or Academies. If the Academy at Prince Edward is so far dissolved that you think his return thither improper, I would recommend his being put under the instruction of Mr. Maury rather than suffer him to be idle at home. The languages including English, Geography, & Arithmetic ought to be his employmen[t] till he is prepared to receive a finish to his Education at this place.
By the late change also in the College, the former custom of furnishing the table for the President & professors is to be discontinued. I am induced by this consideration to renew my request for the Flour mentioned to you. It will perhaps be the only opportunity I may have of requiting received & singular favours, and for the reason just assigned will be extremely convenient. I wish to know without any loss of time how far this supply may be reckoned & 5 or 600 lb. at least, I persuade myself may be spared from your Stock withou[t] encroaching on your own consumption. Perhaps Mr. R. Burnley would receive & store it for me. Capt. Wm. Anderson I believe also lives at that place and would probably do any favour of that sort. I am desired by a Gentleman here to procure for him 2 Bear Skins to cover the foot of his Chariot. If they can be bought any where in your Neighborhood I beg you or Ambrose will take the trouble to enquire for them & send them to Capt. Anderson at Hanover Town. If the flour should come down the same opportunity will serve for them. Capt. Anderson may be informed that they are for Mr. Norton. If they can be got without too much trouble I should be glad of suceeding as he will rely on my promise to procure them for him.
Having nothing to add under the head of News I subscribe myself Yr. dutiful Son
James Madison Jnr.

PS. I have got the Warrant on S. Young’s Claim, but do not think fit to trust it to the present conveyance. There is one fine [sh]irt among mine with your mark but I believ[e it among the?] number transferred to me by my moth[er.]

 